99.	Mr. President, I should like to begin by expressing my congratulations to you on your election as President of the thirty-eighth session of the General Assembly. We are confident that your wisdom and expertise in international affairs will ensure that the business of the session will be conducted in the best possible manner.
100.	I should also like to avail myself of this opportunity to express our appreciation to your predecessor, Mr. Imre Hollai, for his praiseworthy efforts during the past session.
101.	Allow me to extend our sincere congratulations to Saint Christopher and Nevis for having gained independence and admission to membership of the United Nations.
102.	We should also like to commend the Secretary- General and express our appreciation for what he has accomplished during his first year as Secretary-General. We wish him continued success in dealing with the difficult tasks and complicated problems facing us in the world today.
103.	I had hoped that I would be able to draw a more pleasant picture of the international situation than I did last year. Unfortunately, the reality of the situation precludes this. I believe that this view is shared by the speakers who have preceded me. Indeed, no tangible progress has taken place in international relations and, 
although it is easy enough for us to arrange endless meetings, we are still helpless in the face of the multitude of crises which we face. In fact, the agenda of this session is the best indication of the paralysis which has stricken the will of the international community, a paralysis which is preventing us from doing what we all believe constitutes wisdom, propriety and civilized approach in dealing with the issues before us.
104.	The question of Palestine, which lies at the heart of the Middle East crisis, heads our agenda session after session. The problem of the Palestinian people is one of the most serious problems threatening peace and security in our region, and perhaps in the entire world.
105.	The numerous United Nations resolutions on the question of Palestine reflect the will of the international community and comprise the foundation of an objective attempt to establish a just and lasting peace. A number of proposals have been made and intensive Arab and international efforts have been exerted, all with a view to settling this question. However, in defiance of the will of the international community, Israel has frustrated these efforts.
106.	The establishment and expansion of Israeli settlements, the application of Israeli laws and legislation to the occupied Arab territories, the expulsion of the Arab population and the expropriation of their property, the changes in the historical and cultural character of the area and the violation of places sacred to various religions, in particular of the Holy City of Jerusalem, all constitute a flagrant disregard of the rules of international law and the principles enshrined in the Charter of the United Nations. These acts exemplify the expansionist policies of Israel.
107.	We have also seen United Nations reports on the situation of the Palestinians in the occupied West Bank and the Gaza Strip which indicate that Israel is planning to deprive the Arab villages in these territories of such essential services as electricity and water in order to subdue the Arab population and as a prelude to converting those territories into new Jewish settlements. The reports also indicate that Israel is still pursuing its plans to link the economy of the occupied Arab territories to that of Israel.
108.	The continuation of the Israeli settlement policy in the Gaza Strip and the West Bank prevents the return of the Palestinians to those territories. It is also designed to create a new reality according to which the Palestinians would be denied the exercise of their sovereign rights in the territories, in preparation for the eventual annexation of those lands by Israel.
109.	We believe that a lasting and just solution of the Middle East question requires Israel's recognition of the legitimate rights of the Palestinian people. It also requires facilitating the return of Palestinians now living abroad to their homeland in the West Bank and the Gaza Strip, with a guarantee that they will not be subject to oppression or to restrictions on the free expression of their political views or the exercise of their legitimate inalienable rights.
110.	In the summer of last year, Israeli forces invaded the territory of the sister State of Lebanon. Now, one year later, despite the fact that Israel has failed to achieve its objectives, its armed forces are still occupying a large area of Lebanese territory under various false pretexts, in spite of the negotiations which have taken place between the Lebanese Government and Israel with a view to achieving the withdrawal of Israeli forces.
111.	The critical situation in Lebanon, which is a consequence of the Israeli invasion, has compelled that country to enter into negotiations with Israel. Lebanon has seen these negotiations as a political opportunity to achieve the withdrawal of the Israeli invading forces and all foreign forces from its territory and the consequent restoration of its national sovereignty. The Sultanate of Oman supports the choice made by Lebanon of its own free will to exercise its rights and regain sovereignty over all parts of Lebanese soil.
110. It is incumbent upon the international community to support the desire of the Lebanese Government to see the withdrawal of all foreign forces from its territory, and to be given the opportunity to rebuild what has been destroyed and restore the original character of Lebanon as the world knew it before, a peaceful land of civilization and culture.
HI. The recent achievement of a cease-fire in Lebanon is a very important step towards securing peace there. The international community should help the concerned parties within Lebanon to begin a national dialogue, so that sisterly Lebanon can regain its national unity, sovereignty and independence, which is what we all wish for.
112.	The Gulf region is threatened by an unprecedentedly large oil slick, which continues to grow. It is created by the daily flow of thousands of barrels of oil from the Nayruz oil field in Iran, and it poses unimaginable environmental risks and jeopardizes marine life in the Gulf region. Furthermore, the safety of navigation is threatened by the mines floating in the Gulf.
113.	All political efforts to remedy the situation have been frustrated because of the fierce war raging between these two Moslem neighbours, Iran and Iraq. The dire consequences of this destructive war, which we feel is absolutely senseless, are felt by the entire region. The repeated threats to close the Strait of Hormuz and to interrupt maritime traffic in the Gulf will lead to our region becoming an arena for direct confrontation between the super-Powers.
114.	The continued war between Iraq and Iran has proved a serious drain on the human and material resources of those two countries. Already, thousands of their people have been killed in this war and immense sums of money have been wasted. Moreover, the war has not merely had serious consequences for the economies of these two States but has actually set back their development severely.
115.	For their own benefit the two countries should exercise wisdom and restraint in order to overcome all the obstacles preventing them from putting an end to this destructive, futile war and should use their resources for the good of their peoples instead of wasting them so recklessly.
116.	Therefore, the Sultanate of Oman urges the Iranian Government to follow the example of Iraq by responding to the appeal,', and peaceful initiatives of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries, the Secretary-General of the United Nations and the Gulf Co-operation Council designed to bring peace and security to the whole region.
117.	Almost four years have passed since the Soviet Union militarily occupied Afghanistan in violation of all international norms and laws and of its legal commitments under the Charter of the United Nations. The loss of life, destruction and displacement caused by that occupation have affected the majority of the Afghan people and many of them have been made homeless, quite apart from having been deprived of all their internationally recognized rights.
118.	At the time of the invasion, the international community was quick to denounce this flagrant Soviet 
act in many forums. It demanded that the Soviet Union withdraw its invading forces from Afghanistan and respect the sovereignty, independence and non-aligned status of that country. Foremost among those international appeals directed to the Soviet Union concerning Afghanistan are the resolutions of this General Assembly, of which Oman had the honour of being a sponsor. The Soviets, however, have not as yet heeded these resolutions, nor have they shown any intention of finding a solution to this tragic problem. On the contrary, the number of their troops stationed in Afghanistan has increased and their operations against the valiant Afghan people have been intensified.
119.	We are greatly disturbed also by reports concerning the use by the Soviets of internationally prohibited weapons against the people of Afghanistan, in violation of the Geneva Protocol of 1925? and in defiance of the resolutions adopted by this Assembly which seek to impose a complete and effective ban on any use of prohibited weapons.
120.	The persistence of international strife in Afghanistan constitutes a direct political threat to the security, independence and sovereignty of the States of the Indian Ocean region. That is why we support all unofficial international talks carried out under the auspices of the United Nations aimed at finding a formula that will guarantee the withdrawal of Soviet troops from Afghanistan and the exercise by the Afghan people of their basic right to freedom, independence and the free choice of their own path towards the building of an independent, non-aligned State. At the same time, peace in Afghanistan will ensure security, stability and co-operation among neighbouring States.
121.	Oman shares common aspirations and hopes with the African continent, which is seeking a solution to the explosive situation in South Africa. Oman condemns apartheid, the universally deplored policy being carried out by the Government of South Africa. We look forward to the day when the people of Namibia will be able to exercise fully its right to self-determination and independence. We hope that the efforts of the group of Western States which is engaged in talks on this question will, against all the odds, be brought to a successful conclusion.
122.	Oman calls on the international community to make further efforts to ensure the fulfilment of the aspirations of the African peoples to independence and liberty, and to oppose all attempts by foreign Powers to intervene in their internal affairs or to drag them into their spheres of influence.
123.	In this regard, we view with grave concern the critical situation in the Horn of Africa, which has come about as a result of military adventurism on the part of various foreign Powers, both large and small. We demand that these acts of intervention in the affairs of the region be stopped immediately, to prevent its falling victim to expansionist attempts by foreign Powers to dominate African States and exploit them politically, economically and militarily.
124.	Kampuchea, like Afghanistan, remains under the yoke of a foreign Power, namely, the Vietnamese army supported by the Soviet Union, in spite of various General Assembly resolutions on this subject and other international peals. Since Viet Nam chose to ignore all those appeals, as well as international laws and norms and the principles of the Charter when it decided to resort to the use of force to invade and occupy Kampuchea, the security and political situation in South-East Asia has continued to deteriorate as a result of the continuation of the occupation.
125.	Oman calls for the immediate withdrawal of the Vietnamese troops from Kampuchea, thus enabling the Kampuchean people to exercise their right to self-determination and solve their internal conflicts without foreign interference.
126.	In this connection, we should like to express our support for all the efforts of ASEAN on both the regional and international levels to achieve a just political solution of the question of Kampuchea which will in turn guarantee security and stability in that area, which has suffered greatly from conflicts and wars.
127.	In Central America we have seen how foreign forces from outside the Americas have sought to exploit the existing social and economic problems and use them as a pretext for intervention in the internal affairs of that area in order to gain new spheres of influence.
128.	The fighting that is now raging in the region meets the purposes of the intervening foreign States. Therefore, all Latin American States are urged not to fall into that trap which in the past was set for other States. They should do their utmost to preserve stability and adhere to the principle of non-interference in the internal affairs of nations and employ all their resources for their economic and social development, instead of conflict and war.
129.	The Sultanate of Oman expresses its support for the efforts now being made by the Contadora Group, which calls for common dialogue among those States of the region which are in conflict in order to arrive at a peaceful settlement of their disputes.
130.	The Sultanate of Oman views with mounting concern the escalating tension in the Indian Ocean area as a result of the rivalry between the two super-Powers. The results of such strife are particularly clear in the case of the Soviet occupation of Afghanistan, which poses a direct threat to the sovereignty and independence of the littoral and hinterland States of the Indian Ocean, in particular, and to international peace and security in general.
131.	The deterioration of the security situation in our area is a result of non-compliance with General Assembly resolution 2832 (XXVI), entitled "Declaration of the Indian Ocean as a zone of peace", and all other relevant resolutions.
132.	Our delegation has placed great hopes in the work of the Roc Committee on the Indian Ocean; however, our hopes have diminished with each successive session because the Committee is paralysed by differences existing between two of its members. This situation has prevented the implementation of several General Assembly resolutions on the convening of the Conference on the Indian Ocean, which was originally to be held at Colombo in 1981.
133.	In spite of the obstacles facing the work of the Ad hoc Committee, we hope that all delegations will display the political resolve necessary to overcome present differences and to work together closely to implement General Assembly resolution 37/96, which calls for the convening of the Conference not later than the first half of 1984, which will be the first phase of the implementation of the Declaration of the Indian Ocean as a Zone of Peace.
134.	Our world faces the very real danger of a nuclear war which would result in complete annihilation. According to available statistics, the nuclear arsenals of the super-Powers contain enough nuclear weapons to destroy the world 10 times over. This makes it even more imperative to continue the talks between the big Powers to curb the arms race. 

135.	The Sultanate of Oman, like all other peace-loving countries, considers that the big Powers have an obligation to maintain international peace and security. It therefore appeals to them to continue their efforts to eliminate the threat of war, especially nuclear war. The entire international community will benefit from that. Also, we believe that all international negotiations and efforts should be directed towards the noble goal of achieving general and complete disarmament.
136.	The international economy has been witnessing a severe recession of a magnitude unprecedented since the 1930s. The economic pressures spawned by this recession have led to new trade barriers and a sharp decline in the rate of economic growth and the flow of international capital. The current international crisis has had a particularly devastating effect on the developing countries, impeding their development goals and reducing their ability to service their debts. It has also substantially reduced the availability of loans made by commercial banks and industrialized nations to developing countries, thus compounding the liquidity problems already being experienced by those countries. In addition, developing countries are also severely affected by the fluctuations in exchange rates, adverse terms of trade, substantial increases in the cost of capital, inadequate demand for their exports, increasing resort to protectionist policies and unfavourable conditions for the transfer of technology. These factors have been extremely damaging to the economies of the developing countries, inhibiting their economic growth and producing huge deficits in the balance of payments and an increase in the foreign debt.
137.	The developing countries had hoped that during the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, the developed countries would have demonstrated greater sensitivity to the problems facing them. The failure of the Conference was a great disappointment to the developing countries and a set-back to their hopes of finding suitable solutions to the aforementioned problems.
138.	We believe that the developing countries must not give in to despair and that all countries, especially the industrialized ones, should, in a spirit of responsibility and farsightedness, examine the modalities for narrowing the gap between them and reconciling their differences of opinion.
139.	Oman, as a developing country, is particularly interested in global economic negotiations and once again calls upon the developed countries to aid the developing ones in improving their rate of economic growth and in reducing the burden of their indebtedness. Oman would also like to request the developed countries to take a more flexible and candid approach to all such negotiations.
140.	We feel that the international community must, more than ever before, exert every effort to achieve the goals and objectives of the International Development Strategy for the Third United Nations Development Decade , in order to resolve the current economic crisis.
141.	In conclusion, I should like to welcome the report of the Secretary-General on the work  f the Organization, a report which is clear in form and candid in substance. The Secretary-General is presenting us for the second time with a realistic picture of the crises that the world is currently facing. He did not limit himself to diagnosis of the crises from which the Organization is suffering, but went further to suggest a number of remedies aimed at restoring confidence in the credibility of the Organization. He has tried to present an objective image of the existing state of international relations, including the indifference of some States to the principles embodied in the Charter and to the possible role the United Nations could play as the main multilateral organization responsible for the preservation of international peace and security.
142.	The gravity of the international situation requires us to pay due attention to the content of the report. We hope that an open exchange of opinions will ensue during this session, concerning the ways and means of strengthening the Organization and that such an exchange will be founded on the decision taken by the General Assembly on the subject at its last session.

